Title: Thomas Jefferson to Joel Yancey, 22 February 1819
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
            Monticello Feb. 22. 19.
          
          On settling up the affairs of the year I find I shall again be mortifyingly deficient in meeting the demands which 3 years of war, and 4. years of Goodman & Darnell have accumulated on me. an unwillingness to break in on testi testamentary provisions made for my family has hitherto prevented my relieving myself, by some sale of property, from the pain of witholding the money of others which they would rather recieve. at the same time, the advantageous state in which I have been able to place my property here, & the entire confidence I have that you will be able to do as well for me in Bedford, have nourished the expectation that 1. or two years of improved productiveness would liberate me from uneasiness. but I conclude now to relieve  myself more speedily, if I can, without sacrifice, dispose of property which may be spared without present inconvenience. the little tract of 214. acres, called Daniel Robinson’s, which runs  like a dog’s ear from the N.E. corner of Poplar Forest, might be lopped off without much injury to the main body; & if I could get for it such prices as have been given, offered, & refused for lands not superior on the whole, it would produce a sum which would make my latter days happy, by owing not a cent in the world. and once placed in that state, I could not only keep so, but be able to help my grandchildren as they grow up. Capt Buckner gave 100.D. an acre for land not of equal value, and mr Harrison, as I am told, has been offered, & has refused 100.D. for the land I sold him for 8.D. if a price like these, or approaching them could be obtained, one half payable promptly, the other a year hence, I would part with that bit of land, reserving the right to change the road, if the turnpike arrangements still leave it existing at all. if you could obtain for me such a sale, you would render me a most desirable service, and the sooner the more soothing it will be. I should not like to make publications of it in the newspapers, because I suppose your intercourse with Lynchburg and it’s neighborhood would soon apprise you of the persons who might be willing to buy. I am at the same time endeavoring to sell a detached piece of land in this neighborhood which lies unimproved & unemployed, & whichever is first sold will enable me to stop the sale of the other.
          You have probably heard of the accident to my grandson, Jefferson. he is here and is doing well, altho’ the disablement of his left arm will probably be permanent. the aggressor is to be tried on Monday next. I salute you with friendship & respect.
          Th: Jefferson
        